DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities: in line 3 of claim 8, the language of “curing the first resin layer by after” appears to be a typographical error, the examiner suggests replacing the language of “curing the first resin layer by after” with -- curing the first resin layer after-- Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


        Claims 1-10, 11-13, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a fine uneven pattern” in claims 1-10, 14 is a relative term which renders the claim indefinite. The term “a fine uneven pattern” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no clear definition for the term “a fine uneven pattern” in the claim or the specification. 
    Claim 12 recites the limitation "the obtained graph" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
   Claims 11-13 are indefinite because they depend on claim 1.  For the purpose of examination, the term “a fine uneven pattern” is best understood as an uneven pattern.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

         Claims 1-2, 3-5, 7-8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al (US 2016/0246170) in view of Sunaga et al (US 2015/0274954)
    Bowen discloses a method of producing a substrate with an uneven pattern/fine uneven pattern (fig. 2C), the method comprising:

 a step of forming a second uneven pattern/fine pattern corresponding to the first uneven pattern/fine pattern on the surface of the substrate by etching the surface of the first uneven pattern/fine pattern using the first resin layer 230 as a mask ( page 6, para 0071-0072, figs 2A-2B)
  Unlike the instant claimed inventions as per claims 1-2, 3-4, 5, Bowen fails to disclose the limitations of: wherein the first resin layer is formed of a resin composition including a fluorine- containing cyclic olefin polymer (A), wherein the fluorine-containing cyclic olefin polymer (A) includes a repeating structural unit represented by the claimed General Formula (1), wherein the resin composition further includes a photocurable compound and a photocuring initiator, wherein a mass ratio ((A)/(B)) of a content of the fluorine-containing cyclic olefin polymer (A) to a content of the photocurable compound (B) in the resin composition (P) is 1/99 or more and 99/1 or less and wherein the photocurable compound includes a ring-opening polymerizable compound capable of cationic polymerization.
   Sunaga discloses a method for producing an imprint product including a fluorine- containing cyclic olefin polymer, wherein the fluorine-containing cyclic olefin polymer includes a repeating structural unit represented by Formula (2) ( page 2, para 0029-0020)

    PNG
    media_image1.png
    349
    403
    media_image1.png
    Greyscale

, which reads on the claimed General Formula 1 (in General Formula (1) at least R 1
to R 2 is an organic group comprises fluorine, when R 1 to R 4 are groups which do not contain fluorine, R 1 to R 4 are organic groups comprises hydrogen, R 1 to R4 may be the same or different, R 1 to R 4 may be bonded to each other to form a ring structure, and n represents an integer of 0 to 2. Sunaga also discloses that the fluorine- containing cyclic olefin polymer
 includes a photocurable compound and a photocuring initiator (page 2, para 0031), wherein a mass ratio ((A)/(B)) of a content of the fluorine-containing cyclic olefin polymer to a content of the photocurable compound in the resin composition is 99.9/0.1 to 80/20 ( page 15, para 0130) and wherein the photocurable compound includes a ring-opening polymerizable compound capable of cationic polymerization ( page 15, para 0131)
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowen’s method by employing the fluorine- containing cyclic olefin polymer includes a repeating structural unit represented by the Formula (2), a 
  Regarding claim 7, the modified reference of Bowen would have disclosed a step of pressing an embossed stamp/a mold having an uneven pattern/fine pattern on the first resin layer which is provided on the substrate and which includes the fluorine- containing cyclic olefin polymer to form an uneven pattern/fine pattern corresponding to the uneven pattern/fine pattern of the mold (page 11, para 0138-0140, figs 8A-8B)
   Regarding claim 8, the modified reference of Bowen would have disclosed a step of curing the first resin layer after forming the first uneven pattern/fine pattern on the surface of the first resin layer and then carrying out irradiation with UV light, and separating/peeling off the embossed stamper/mold from the first resin layer ( page 11, para 0141-0142)
      Regarding claim 10, the modified reference of Bowen would have disclosed that the substrate 201/202 is a silicon substrate (page 6, para 0072, page 9, para 0124)
  Unlike the instant claimed invention as per claim 11, Bowen fails to specifically disclose forming the first resin layer with a resin composition comprising a fluorine-containing cyclic olefin polymer (A).
  Sunaga discloses a method for producing an imprint product including a fluorine- containing cyclic olefin polymer (page 2, para 0029-0020)
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowen’s method by forming the first resin layer with the fluorine- containing cyclic olefin polymer includes a repeating structural unit represented by 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al (US 2016/0246170) in view of Sunaga et al (US 2015/0274954) as applied to claims 1-2, 3-5, 7-8, 10-11 above and further in view of Yonezawa et al (US 2017/0351172)
   The features of claims 1, 3 are set forth in paragraph 4 above. Unlike the instant claimed invention as per claim 6, Bowen and Sunaga fails to disclose the limitations of wherein a surface tension of the resin composition including the fluorine-containing cyclic olefin polymer is 20 mN/m or more and 60 mN/m or less, and the step of preparing a laminate includes a step of coating the resin composition over the substrate using an ink jet coating method to form the first resin layer.
  Yonezawa discloses a method for producing a photocurable composition for imprint comprises the steps of: forming a photocurable composition having a surface tension of suitably 32 mN/m (page 6, para 0085), which reads on a surface tension of 20 mN/m or more and 60 mN/m or less, coating the composition over the substrate using an ink jet coating method (page 7, para 0109)
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowen and Sunaga by setting a surface tension of the resin composition including the fluorine-containing cyclic olefin polymer to 32N/m to avoid prolonging the time required for the composition to fill into concave portions of a pattern on 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al (US 2016/0246170) in view of Sunaga et al (US 2015/0274954) as applied to claims 1-2, 3-5, 7-8, 10-11 above and further in view of  Sreenivasan et al (US 2016/0308020)
  The features of claim 1 are set forth in paragraph 4 above. Unlike the instant claimed invention as per claim 9, Bowen and Sunaga fails to disclose a step of removing the first resin layer positioned above a protrusion which forms the second uneven pattern
      Sreenivasan discloses a method of fabricating nanostructure comprises the steps of preparing a laminate comprises a first and second uneven patterns 1401, 1402 (page 5, para 0091-0092, fig. 14C), removing a resist/resin layer 1401 positioned above a protrusion which forms the second uneven pattern 1402 (page 5, para 0092-0093, fig. 14D-14E)
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a step of removing the first resin layer positioned above a protrusion which forms the second uneven pattern in the method of Bowen and Sunaga to leave behind the narrower single tier resist pattern as taught in Sreenivasan ( page 5, para 0093)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al (US 2016/0246170) in view of Sunaga et al (US 2015/0274954) as applied to claims 1-2, 3-5, 7-8, 10-11 above and further in view of Yonezawa et al (US 2017/0351172)
   The features of claims 1, 11 are set forth in paragraph 4 above. Unlike the instant claimed invention as per claim 13, Bowen and Sunaga fails to disclose the limitations of wherein a surface tension is 20 mN/m or more and 60 mN/m or less
  Yonezawa discloses a method for producing a photocurable composition for imprint comprises the steps of: forming a photocurable composition having a surface tension of suitably 32 mN/m (page 6, para 0085), which reads on a surface tension of 20 mN/m or more and 60 mN/m or less
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowen and Sunaga by setting a surface tension of the resin composition to 32N/m to avoid prolonging the time required for the composition to fill into concave portions of a pattern on the mold as taught in Yonezawa (page 6, para 0084).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al (US 2016/0246170) in view of Sunaga et al (US 2015/0274954)
    Bowen discloses a method of producing a substrate with an uneven pattern (fig. 2C), the method comprising:
  a step of preparing a laminate, the laminate comprises: a substrate 201/202 and a first polymer/resin layer 203 provided on the substrate and having a first uneven pattern/fine pattern formed on a surface 201/202 thereof ( page 6, para 0071, fig. 2A)

 Unlike the instant claimed invention as per claim 14, Bowen fails to disclose the limitation of wherein the first resin layer is formed of a resin composition including a fluorine- containing cyclic olefin polymer 
 Sunaga discloses a method for producing an imprint product including a fluorine- containing cyclic olefin polymer (page 2, para 0029-0020)
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowen’s method by employing a fluorine- containing cyclic olefin polymer as a first resin layer to provide an efficient imprint product having a high surface hardness and high dimensional precision as taught in Sunaga (page 2, para 0015)

Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
    The following is a statement of reasons for the indication of allowable subject matter:  
    Regarding claim 12, the cited prior art of record fails to disclose or render obvious a resin composition comprises a limitation of wherein a ratio ((O 2)/(CHF 3)) of an etching rate (O 2) of O 2 gas and an etching rate (CHF 3) of CHF 3 gas measured by method 1 is 1 or more and 100 or less, in combination with the rest of the limitations of claim 12

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713